DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019105539707, filed on 25 Jun 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN et al. (Patent/PGPub. No. CN108538254 (already of record)).


Regarding Claim 1, (Original) HAN et al. teach a display panel ([0026], FIG. 2, i.e. a display panel), comprising an array substrate ([0050], FIG. 2, i.e. silicon substrate) and a plurality of micro light-emitting diodes ([0004], FIG. 2, i.e. Micro-LED) arranged on the array substrate (i.e. please see above citation(s)),
wherein the display panel (i.e. please see above citation(s)) further comprises a plurality of photoelectric conversion structures ([0048], FIG. 2, i.e. plurality of photoelectric conversion elements 112) in a one-to-one correspondence (FIG. 4, i.e. as shown by the figure(s)) with the plurality of micro light-emitting diode, the photoelectric conversion structure (i.e. please see above citation(s)) is located on a side (FIG. 4, i.e. right side as shown by the figure(s)) of the corresponding micro light-emitting diode facing the array substrate (i.e. please see above citation(s)), connected to (FIG. 4, i.e. as shown by the figure(s)) the corresponding micro light-emitting diode (i.e. please see above citation(s)), and configured to convert a received light signal ([0062], FIG. 4, i.e. electrical energy converted) emitted by the corresponding micro light-emitting diode into an electrical signal ([0062], FIG. 4, i.e. voltage), and charge ([0081], FIG. 8, i.e. charge ‘[0007], FIG. 8, i.e. supplying power) the corresponding micro light-emitting diode by using the electrical signal (i.e. please see above citation(s)).

Regarding Claim 15, (Currently Amended) HAN et al. teach a display device ([0004], FIG. 2, i.e. display device) comprising the display panel ([0026], FIG. 2, i.e. a display panel) according to claim 1.

Regarding Claim 16, (Currently Amended) HAN et al. teach a method of manufacturing ([0005], FIG. 2, i.e. matrixing technology) the display panel according to claim 1, comprising:
forming the array substrate ([0050], FIG. 2, i.e. silicon substrate);
forming the plurality of photoelectric conversion structures ([0048], FIG. 2, i.e. plurality of photoelectric conversion elements 112) arranged on (FIG. 4 & 11, i.e. as shown by the figure(s)) the array substrate (i.e. please see above citation(s)); and
forming the plurality of micro light-emitting diodes on the side (FIG. 4, i.e. right side as shown by the figure(s)) of the plurality of photoelectric conversion structures away from (FIG. 4 & 11, i.e. top surface as shown by the figure(s)) the array substrate, wherein the plurality of micro light-emitting diodes (i.e. please see above citation(s)) are in one-to-one correspondence (FIG. 4, i.e. as shown by the figure(s)) with the plurality of photoelectric conversion structures, the photoelectric conversion structure (i.e. please see above citation(s)) is connected to (FIG. 4, i.e. as shown by the figure(s)) the corresponding micro light-emitting diode (i.e. please see above citation(s)), and configured to convert the received light signal ([0062], FIG. 4, i.e. electrical energy converted) emitted by the micro light-emitting diode into the electrical signal ([0062], FIG. 4, i.e. voltage), and charge ([0081], FIG. 8, i.e. charge ‘[0007], FIG. 8, i.e. supplying power) the corresponding micro light-emitting diode by using the electrical signal (i.e. please see above citation(s)).

 17, (Currently Amended) a method of driving the display panel according to claim 1, comprising:
in a brightness compensation step ([0068], FIG. 4, i.e. threshold voltage compensation), converting, by the photoelectric conversion structure in the display panel, the received light signal emitted by the micro light-emitting diode into the electrical signal, and charging the corresponding micro light-emitting diode by using the electrical signal (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (Patent/PGPub. No. CN108538254 (already of record)) in view of In et al. (US Patent/PGPub. No. 20150302793).

Regarding Claim 2, (Original) HAN et al. teach the display panel according to claim 1.
However, HAN et al. do not explicitly teach
the photoelectric conversion structure comprises:
a photoelectric conversion diode, a control transistor and a storage capacitor,
a first anode of the photoelectric conversion diode is connected to a second anode of the corresponding micro light-emitting diode,
a first cathode of the photoelectric conversion diode is connected to a second cathode of the corresponding micro light-emitting diode;
a gate electrode of the control transistor is connected to a light emission control signal input terminal, a first electrode of the control transistor is connected to the second anode of the corresponding micro light-emitting diode, a second electrode of the control transistor is connected to a first terminal of the storage capacitor; and
a second terminal of the storage capacitor is connected to the second cathode of the corresponding micro light-emitting diode.
In the same field of endeavor, In et al. teach
the photoelectric conversion structure ([0066], FIG. 2, i.e. sensing unit (or sensor) 82) comprises:
a photoelectric conversion diode ([0066], FIG. 2, i.e. sensing unit (or sensor) 82), a control transistor ([0068], FIG. 2, i.e. third transistor T3) and a storage capacitor ([0068], FIG. 2, i.e. second capacitor C2),
a first anode ([0068], FIG. 2, i.e. anode of PD) of the photoelectric conversion diode ([0068], FIG. 2, i.e. PD) is connected to (FIG. 1-2, i.e. as shown by the figure(s)) a second anode ([0067], FIG. 2, i.e. anode of OLED) of the corresponding micro light-emitting diode ([0067], FIG. 2, i.e. OLED),
a first cathode ([0068], FIG. 2, i.e. cathode of PD) of the photoelectric conversion diode ([0068], FIG. 2, i.e. PD) is connected to (FIG. 1-2, i.e. as shown by the figure(s)) a second cathode ([0067], FIG. 2, i.e. cathode of OLED) of the corresponding micro light-emitting diode ([0067], FIG. 2, i.e. OLED);
a gate electrode ([0068], FIG. 2, i.e. gate of T3) of the control transistor is connected to a light emission control signal input terminal ([0076], FIG. 2, i.e. selection signal SEL[n]), a first electrode ([0068], FIG. 2, i.e. electrode at second node N2) of the control transistor is connected to (FIG. 1-2, i.e. as shown by the figure(s)) the second anode of the corresponding micro light-emitting diode (i.e. please see above citation(s)), a second electrode ([0068], FIG. 2, i.e. electrode at  fourth transistor T4) of the control transistor (i.e. please see above citation(s)) is connected to (FIG. 1-2, i.e. as shown by the figure(s)) a first terminal ([0068], FIG. 2, i.e. bottom electrode of second capacitor C2) of the storage capacitor (i.e. please see above citation(s)); and
a second terminal ([0068], FIG. 2, i.e. top electrode of second capacitor C2) of the storage capacitor (i.e. please see above citation(s)) is connected to (FIG. 1-2, i.e. as shown by the figure(s)) the second cathode of the corresponding micro light-emitting diode (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify HAN et al. teaching of display comprising a photosensor with In et al. teaching of display comprising photosensor, transistor, and capacitor to effectively control converted signal from photosensor using photosensor, transistor, and capacitor (In et al.’s [0071]).

Allowable Subject Matter

5.	Claim(s) 14 is/are allowed.

6.	Claims 3-7 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance:

LIU et al. (US PGPUB./Pat. No. 20190235677) teach  display (10) has micro LEDs (31) and photodiodes (32), where each micro-LED comprises a first anode and a first cathode. Each micro-LED emits light when voltage of the first anode is greater than voltage of the first cathode. Each photodiode is provided with a second anode and a second cathode, where each anode and cathode comprising voltage depending on variations in light intensity received from the micro-LEDS by the photodiode and touch position is detected when the photodiodes detects the voltage of the second anode of the photodiode is less than a voltage of the second cathode of the photodiode

Li et al. (US PGPUB./Pat. No. 9472588) teach a structure includes a silicon substrate; silicon readout circuitry disposed on a first portion of a top surface of the substrate and a radiation detecting pixel disposed on a second portion of the top surface of the substrate. The pixel has a plurality of radiation detectors connected with the readout circuitry. The plurality of radiation detectors are composed of at least one visible wavelength radiation detector containing germanium and at least one infrared wavelength radiation detector containing a Group III-V semiconductor material. A 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…each pixel driving circuit comprises the photoelectric conversion structure comprising a photoelectric conversion diode, a ninth transistor and a storage capacitor …
…each pixel driving circuit further comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, a first capacitor and a third capacitor…” (Claim 14), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…a plurality of pixel driving circuits in a one-to-one correspondence with the plurality of micro light-emitting diodes, each pixel driving circuit comprises a driving transistor, an output electrode of the driving transistor is connected to the second anode of the corresponding micro light-emitting diode;
the photoelectric conversion diode comprises the first anode, a PIN junction and the first cathode that are sequentially stacked, and the first anode is located between the corresponding micro light-emitting diode and the first cathode.), (Claim 3)

“…a plurality of lens structures in a one-to-one correspondence with the plurality of micro light-emitting diodes, wherein the lens structure is located between the corresponding micro light-emitting diode and the corresponding photoelectric conversion structure, and configured to converge the light emitted by the corresponding micro light-emitting diode and transmit the light to the corresponding photoelectric conversion structure.), (Claim 8)

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VINH T LAM/Primary Examiner, Art Unit 2628